                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


MELODY FOSTER,

                    Plaintiff,

v.                                                      Case No: 6:18-cv-66-Orl-40DCI

METAL ESSENCE, INC.,

                    Defendant.
                                         /

                                         ORDER

      This cause is before the Court on the Second Amended Joint Motion for Approval

of Settlement (Doc. 39) filed on April 25, 2019. The United States Magistrate Judge has

submitted a report recommending that the motion be granted.

      After an independent de novo review of the record in this matter, and noting that a

Joint Notice of No Objection to Report and Recommendation Regarding Joint Motion for

Approval of Settlement Agreement and Dismissal of Case with Prejudice (Doc. 41) was

filed, the Court agrees entirely with the findings of fact and conclusions of law in the

Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed May 17, 2019 (Doc. 40), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Second Amended Joint Motion for Approval of Settlement (Doc. 39) is

GRANTED.

      3.     The Court FINDS the Agreement (Doc. 36-1) to be a fair and reasonable

settlement of Plaintiff’s claims under the FLSA.
      4.     The case is DISMISSED with prejudice.

      5.     The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Orlando, Florida on May 28, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          2
